                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 16-25156-CIV-WILLIAMS/SIMONTON

LOURDES LIANET ALFARO,

       Plaintiff,

v.

CITY OF HIALEAH,
et al.,

       Defendant.
                                           /


                    ORDER GRANTING DEFENDANT’S MOTION FOR COSTS 1

       Presently pending before the Court is Defendant’s Bill of Costs, ECF No. [96], and

Defendant’s Memorandum in Support of Bill of Costs, ECF No. [97]. The Honorable

Kathleen M. Williams, United States District Judge, has referred all motions for costs to

the undersigned Magistrate Judge, ECF No. [18] at ¶ III. Although the Memorandum

states that the Plaintiff opposes this motion, no response in opposition has been filed

and the deadline for filing a response has passed.

       The Plaintiff brought this action against the Defendant for violating her rights

under the Title VII of the Civil Rights Act of 1964, as well as breach of contract. The

Court granted the Defendant’s Motion for Summary Judgment, and a Final Judgment in

favor of Defendant City of Hialeah was entered on September 18, 2018, ECF No. [95]. The


1
   To the extent that the parties contend that this motion should be resolved in a Report
and Recommendation rather than an Order, and the District Judge agrees, the
undersigned intends that it be treated as such. In that case, the parties will have
fourteen calendar days from the date of this Report and Recommendation within which
to file written objections for consideration by the United States District Judge to whom
this case is assigned. Any request for an extension of this deadline must be made within
seven calendar days from the date of this Order. Pursuant to Eleventh Circuit Rule 3-1,
and accompanying Internal Operating Procedure 3, the parties are hereby notified that
failure to object in accordance with 28 U.S.C. § 636(b)(1) waives the right to challenge on
appeal the district court’s order based on unobjected-to factual and legal conclusions.
Defendant is therefore a prevailing party, and is entitled to recover costs pursuant to

Fed. R. Civ. P. 54(d)(1) and 28 U.S.C. § 1920.

        Based upon the failure of the Plaintiff to respond to the Bill of Costs (which was

docketed as a Motion for Costs), and accompanying Memorandum, the Motion could be

granted by default pursuant to Local Rule 7.1(c). In addition, a review of the Bill of Costs

establishes that it should be granted on the merits. In its Bill of Costs, the Plaintiff seeks

reimbursement only for the costs of depositions that were used in connection with its

Motion for Summary Judgment, which total $1,944.80. Those costs have been limited to

the court reporter fee, the costs incurred in obtaining a copy of the deposition

transcripts, and the exhibits attached to the transcripts; other items included in the

invoice, which are not taxable, have been excluded.

        Therefore, it is hereby

        ORDERED AND ADJUDGED that Defendant City of Hialeah’s Motion for Costs,

ECF No. [96], is GRANTED. Defendant City of Hialeah is awarded costs in the amount of

$1,944.80 against Plaintiff Lourdes Lianet Alfaro.

        DONE AND ORDERED in chambers in Miami, Florida, this 28th day of December,

2018.


                                           _________________________________________
                                           ANDREA M. SIMONTON
                                           CHIEF UNITED STATES MAGISTRATE JUDGE


Copies provided via CM/ECF to:
Counsel of Record




                                                 2
